Citation Nr: 0210113	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971, and from January 1977 to January 1981.  This appeal 
comes to the Board of Veterans' Appeals (Board) from a 
February 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for PTSD.

The Board notes that a claim for service connection for PTSD 
was previously denied by a final May 1991 RO decision.  
However, the file shows that the claim has been reopened by 
new and material evidence, and thus the claim may be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

Additionally, the Board notes that in March 2002 the veteran 
appointed the American Legion as his representative.  In May 
2002, his previous representative, the Disabled American 
Veterans, submitted an informal hearing presentation.  Given 
the grant of full benefits below, the Board finds that there 
is no need to delay the case to give the American Legion an 
opportunity to submit additional written argument.


FINDINGS OF FACT

The veteran's active duty included a period of service in 
Vietnam during which he engaged in combat and experienced 
stressors; he now has an acceptable diagnosis of PTSD related 
to such stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows satisfactory compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 and related VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., in accordance with the criteria of DSM-IV]; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

During the veteran's first period of active duty he had 
service in Vietnam as a medical specialist and was awarded 
the Combat Medical Badge, Air Medal, and a Purple Heart.  It 
is shown he engaged in combat, and he has descibed service 
stressors related to such combat, which the Board accepts as 
credible.  The case turns on whether there is an acceptable 
diagnosis of PTSD and a link to in-service stressors.

The service medical record show no complaints or findings of 
a psychiatric nature.  

A VA psychiatric examination was conducted in December 1999.  
The veteran described combat-related experiences in Vietnam 
and current job conflicts.  The examiner deferred a diagnosis 
on Axis I, and noted that the veteran did not seem to be 
experiencing symptoms of PTSD at this time.  A May 2000 VA 
PTSD intake report found that the veteran did not meet the 
criteria for any Axis I diagnosis, although he appeared to 
have met the full criteria for PTSD in the past.  The veteran 
was advised to contact the examiner if he were to 
reexperience symptoms.  

A VA outpatient psychiatric record dated in April 2001 notes 
that over the past six to nine the veteran had experienced an 
overall decline in functioning.  He now experienced a full 
range of PTSD symptoms, and a diagnosis of PTSD was made.  
Later VA outpatient records from 2001 note PTSD, and the 
records appear to link the diagnosis to service stressors.

As noted above, the record establishes that the veteran had 
Vietnam combat service and related stressors.  In the 
judgment of the Board, there also now is an acceptable 
medical diagnosis of PTSD, with medical linkage of that 
condition to service stressors.  Thus all criteria for 
service connection for PTSD are met, and service connection 
for PTSD is warranted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in granting this 
benefit.


ORDER

Service connection for PTSD is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

